DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Applicant’s amendment filed on 2/16/2021 has been entered and made of record.
The amendment is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
It is noted that Applicant has directed to specifications paragraphs [0054], [0056], and [0067] for supporting these claim limitations.  However, these cited paragraphs do not clearly describe such claim limitations.
As to paragraph [0054], it states “For example, when a feature point is extracted by the first feature point extraction apparatus 10 from the fingerprint image shown in FIG. SA, a result as in FIG. SB is obtained. In FIG. SB, 4 feature points 251 to 25 4 are extracted. Similarly, when a feature point is extracted by the second feature point extraction apparatus 20 from the fingerprint image shown in FIG. SA, a result as in FIG. SC is obtained. In FIG. SC, 4 feature points 261 to 264 are extracted”.  It suggests that both first and second extractions perform exaction on the same fingerprint image and the results of these two extractions are shown in figures 8B and 8C respectively.  This paragraph does not suggest that the second extraction perform extraction on the results of the first extraction and it also does not suggest to extract feature points 261-264 from features points 251-254.
Referring to FIG. S and FIG. 9, it is understood that feature point 252 and feature point 262 are feature points extracted at the same coordinate position, and types thereof are the same at branch points. Also, it is understood that feature point 253 and feature point 263 are feature points extracted at the same coordinate position, and types thereof differ”.
As to paragraph [0067], it states “The synthesizing part 302 stores the averaged feature point coordinates and the feature point direction as feature points after synthesis in the storage part 304”.
As to claim 1, for example, the claim limitations “extract, from each of the plurality of feature point sets, feature points whose coordinate positions substantially match each other” and “merge the feature points into a merged feature point” are not described in these paragraphs as pointed out by Applicant.  In this case, claim “extract…” performs extraction on the feature points sets which are the result of the first extraction (i.e., points 251-254 in figure 8B) in order to obtain feature points (i.e., points 261-264 in figure 8C).  Claim “extract…” does not perform extraction on the fingerprint image.  As can be seen from paragraph [0054], it suggests that both first and second extractions perform exaction on the same fingerprint image and the results of these two extractions are shown in figures 8B and 8C respectively.  It does not suggest that the second extraction perform extraction on the results of the first extraction and it also does not suggest to extract feature points 261-264 from features points 251-254.  Furthermore, this paragraph does not describe claim “merge…”.
As to paragraphs [0056] and [0067], these two paragraph do not describe claim “extract…” and “merge…” as well.
extract…” and “merge…” anywhere.
Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant’s arguments, see pages 7-8, filed on 2/16/2021, with respect to Jiang et al. have been fully considered and are persuasive.  The rejections of claims 1-5, 9, 12-13 under 35 U.S.C. 102(a)(1) and the rejection of claim 9 under 35 U.S.C 103 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 as a representative claim, it recites the limitation (a)“extract, from each of the plurality of feature point sets, feature points whose coordinate positions substantially match each other” and (b)“merge the feature points into a merged feature point” in last three lines. 
With regard to (a), it lacks clarity with regard to “coordinate positions substantially match each other”.  Are these coordinate positions referred to coordinate positions of feature points or coordinate positions of the plurality of feature point sets? Is the “coordinate positions substantially match each other” referred to (i)the matching coordinate positions between the 
With regard to (b), it lacks clarity with regard to “a merged feature point”. Is it referred to “feature point sets” or a feature point in the storage (i.e., previously stored feature point)?
Likewise, claims 2-11 and 14-15 depend on claim 1 and thus these claims are rejected for the same reasons as above.
Regarding claims 12-13, each of these claims recites similar claim limitations called for in claim 1. Therefore, these claims 12-13 are also rejected for the same reasons as above.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The advanced statements set forth in paragraph 3 above are incorporated hereinafter.

Likewise, claims 2-11 and 14-15 depend on claim 1 and thus these claims are rejected for the same reasons as above.
Regarding claims 12-13, each of these claims recites similar claim limitations called for in claim 1. Therefore, these claims 12-13 are also rejected for the same reasons as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
2/2021

/DUY M DANG/Primary Examiner, Art Unit 2667